     Case:19-04547-BKT13 Doc#:53 Filed:06/19/20 Entered:06/19/20 08:09:54    Desc: Main
                                Document Page 1 of 1


 1                      IN THE UNITED STATES BANKRUPTCY COURT FOR
                                 THE DISTRICT OF PUERTO RICO
 2

 3
       IN RE:                                  CASE NO. 19-04547-BKT13
 4     GIOVANNI MARIN IRIZARRY                 Chapter 13
       WALESKA OLIVO SANTIAGO
 5

 6
       xx-xx-0979
 7     xx-xx-3849
                     Debtor(s)                    FILED & ENTERED ON JUN/19/2020
 8

 9                                  ORDER DISMISSING CASE

10          On May 28, 2020, the Court denied confirmation of debtor(s)’ Chapter 13

11    Plan. More than fourteen (14) days have elapsed and the debtor(s) has/have not

12    filed a modified plan, moved for the conversion of the case, filed a motion for

13    reconsideration or appealed the denial of confirmation.   Accordingly, pursuant

14    to Local Bankruptcy Rule 3015-3(g), it is now

15          ORDERED that the instant case be and it hereby is dismissed and the Clerk

16    to close any contested matter or adversary proceeding pending in the instant

17    case; and it is further

18          ORDERED that the Chapter 13 trustee file a final report and account within

19    thirty (30) days from entry of this order, due by July 20, 2020

20          IT IS SO ORDERED.

21          In San Juan, Puerto Rico, this 19 day of June, 2020.

22

23

24

25

26

27

28

29
